—In a visitation proceeding pursuant to Family Court Act article 6, the father appeals, by permission, as limited by his brief, from so much of *593an order of the Family Court, Nassau County (Koenig, J.), entered August 31, 2000, as awarded the mother an interim attorney’s fee in the sum of $15,000.
Ordered that the order is reversed insofar as appealed from, with costs, and the matter is remitted to the Family Court, Nassau County, for a determination consistent herewith.
The award of an attorney’s fee is a matter within the sound discretion of the trial court (see, Olesh v Auerbach, 227 AD2d 406). The factors to be considered when determining a reasonable attorney’s fee include the petitioning party’s ability to pay, the nature and extent of the services rendered, the difficulty of the issues involved, and counsel’s experience and reputation (see, Olesh v Auerbach, supra, at 407; Matter of Rahmey v Blum, 95 AD2d 294). The Family Court improvidently exercised its discretion in awarding the mother an attorney’s fee without indicating that it had considered the relevant factors (see, Olesh v Auerbach, supra, at 407). Moreover, the rec.ord indicates that the court included in its award fees pertaining to matters other than this visitation proceeding (see, Lazaar v Lazaar, 248 AD2d 618). Goldstein, J. P., McGinity, Luciano and Crane, JJ., concur.